Case 2:19-cv-00561-DBB-CMR Document 130 Filed 05/18/21 PageID.1130 Page 1 of 3




  Perry S. Clegg (USB 7831)                        Samuel C. Straight (7638)
  JOHNSON & MARTIN, P.A.                           RAY QUINNEY & NEBEKER P.C.
  50 W. Broadway, Suite 900                        36 South State Street, Suite 1400
  Salt Lake City, UT 84101                         P.O. Box 45385
  Tel.: (801) 783-3200                             Salt Lake City, Utah 84145-0385
  Email: pclegg@johnsonmartinlaw.com               Telephone: (801) 532-1500
                                                   Facsimile: (801) 532-7543
  Attorneys for Plaintiff,                         Email: sstraight@rqn.com
  Modern Font Applications LLC
                                                   Seth D. Levy (pro hac vice pending)
                                                   Shawn G. Hansen (pro hac vice pending)
                                                   NIXON PEABODY LLP
                                                   300 S. Grand Avenue, Suite 4100 Los
                                                   Angeles, CA 90071-3151
                                                   Telephone: (213) 629-6000
                                                   Facsimile: (213) 629-6001
                                                   Email: slevy@nixonpeabody.com
                                                   Email: shansen@nixonpeabody.com

                                                   Attorneys for Defendant,
                                                   Alaska Airlines, Inc.

                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

  MODERN FONT APPLICATIONS LLC, a
  Utah limited liability company,
                                                           JOINT STATUS REPORT
                    Plaintiff,                          PURSUANT TO MARCH 23, 2021
                                                        ORDER STAYING DEADLINES
  v.
                                                        Case No. 2:19-cv-00561-DBB-CMR
  ALASKA AIRLINES, INC., an Alaska
  corporation,                                                Judge David B. Barlow
                                                        Magistrate Judge Cecilia M. Romero
                    Defendant.


            Plaintiff Modern Font Applications LLC (“MFA” or “Plaintiff”) and Defendant Alaska

 Airlines, Inc. (“Alaska” or “Defendant”) hereby jointly submit this Status Report pursuant to the

 March 23, 2021 Order Staying Deadlines.



 4822-9735-1393.1
Case 2:19-cv-00561-DBB-CMR Document 130 Filed 05/18/21 PageID.1131 Page 2 of 3




            On March 23, 2021, the Court issued an Order Staying Deadlines (ECF No. 124) granting

 a stipulated motion regarding the same. Pursuant to the Order, this case is currently “stayed for a

 period of 90 days or until June 18, 2021” The Order further required the parties to this case “to

 submit a joint status report no later than June 18, 2021 or within 15 days of the Federal Circuit

 issuing a decision on Plaintiff’s petition for mandamus informing the court as to the status of the

 case and ability to proceed.”

            Accordingly, the parties hereby report on the status of Federal Circuit proceedings and

 matters relating these District Court proceedings.

            On April 1, 2021, Plaintiff filed a Notice of Appeal pursuant to the collateral order

 doctrine with respect to the Orders at ECF Nos. 120 and 122.

            Also on April 1, 2021, Plaintiff filed a Petition for Writ of Mandamus with the Federal

 Circuit Court of Appeals regarding the Court’s order for production of settlement agreements.

 Briefing on the Petition was complete by April 12, 2021.

            On May 5, 2021, the Federal Circuit denied the Petition for Writ of Mandamus.

            On May 11, 2021, Plaintiff produced settlement agreements pursuant to the Court’s Order

 at ECF No. 120 in view of the Federal Circuit’s denial of Plaintiff’s Petition for Writ of

 Mandamus.

            Plaintiff’s opening appeal brief regarding the other contested issues remaining from the

 Orders at ECF Nos. 120 and 122 is due by June 11, 2021.

            The parties recently resumed discussions regarding settlement.

             In view the impending appeal, Plaintiff believes that the Court should maintain the stay

 in place pending a decision on the appeal by the Federal Circuit and pending settlement

 discussions. Accordingly, Plaintiff will be filing a separate motion requesting the stay continue

 until the Federal Circuit renders a decision on Plaintiff’s appeal.

                                                     2
 4822-9735-1393.1
Case 2:19-cv-00561-DBB-CMR Document 130 Filed 05/18/21 PageID.1132 Page 3 of 3




            Defendant opposes Plaintiff’s request to maintain the stay. In view of the Federal

 Circuit’s denial of Plaintiff’s Petition for Writ of Mandamus and Plaintiff’s production of the

 subject settlement agreements, there is no longer a reason for this case to be stayed. Accordingly,

 Defendant respectfully requests that the stay be lifted.



 Dated: May 18, 2021                            Respectfully submitted,

                                                JOHNSON & MARTIN, P.A.


                                                By:    /s/ Perry S. Clegg
                                                      Perry S. Clegg
                                                      Attorneys for Plaintiff,
                                                      Modern Font Applications LLC


 Dated: May 18, 2021                            NIXON PEABODY LLP


                                                By:     /s/ Shawn Hansen
                                                      Shawn Hansen
                                                      Attorneys for Defendant,
                                                      Alaska Airlines, Inc.



                                     CERTIFICATE OF SERVICE

             I hereby certify that on May 18, 2021, I electronically filed the foregoing and attached

 documents with the clerk of the court for the U.S. District Court for the District of Utah, using

 the electronic case filing system of the court. The electronic case filing system sent a “Notice of

 Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice

 as service of the document(s) by electronic means.

                                                          /s/ Perry S. Clegg
                                                          Perry S. Clegg


                                                      3
 4822-9735-1393.1
